Citation Nr: 1640243	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  08-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for respiratory disorder (claimed as a pulmonary disorder), claimed as result of herbicide exposure and/or as secondary to a service-connect disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified before a Decision Review Officer (DRO) in May 2008 and before a Veterans Law Judge in July 2011.  The Veteran then testified before another Veterans Law Judge in March 2012, and, as stated in the prior Board decision, waived his right to a hearing before a third judge in writing and on the record.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Transcripts of each hearing are of record.    

In a July 2012 decision, the Board, in relevant part, remanded the appeal for further development.  In a May 2014 decision, the Board remanded the issue listed on the title page and entitlement to service connection for peripheral neuropathy for further development. 

In a November 2015 rating decision, the RO granted service connection for peripheral neuropathy.  To date, the Veteran has not filed a notice of disagreement contesting either the effective dates or levels of compensation for the peripheral neuropathy, following the grant of service connection.  Therefore, this matter is no longer a part of the current appeal.  See Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

The Board acknowledges that after the most recent November 2015 supplemental statement of the case, the RO obtained a January 2015 respiratory examination and the Veteran submitted private treatment records dated April 2016 without a waiver of initial RO consideration.  However, a review of this additional evidence reveals that it is not pertinent to the issue on appeal as it duplicates the evidence previously considered in the last supplemental statement of the case.  38 C.F.R. §§ 19.31, 19.37.  Therefore, an additional remand is not warranted.  This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated September 2006 to March 2016.  


FINDING OF FACT

A respiratory disorder (claimed as pulmonary disorder), to include chronic obstructive pulmonary disorder (COPD), did not manifest during service, and is not shown to be causally or etiologically related to any event, injury, or disease of service origin, to include any exposure to herbicides or his service-connected coronary artery disease or diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for a respiratory disorder (claimed as a pulmonary disorder), to include COPD, have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Here, the notice requirements were accomplished by a letter sent in September 2006, prior to the initial rating decision.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issues under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.    

The Veteran was afforded a VA examination in March 2015.  As will be discussed further below, the Board finds that the VA examination report is adequate because it is based on the Veteran's medical history, review of the claims file, and supported by a rationale based on sound medical principles.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
 
As previously noted, the Veteran was provided opportunities to set forth his contentions before a DRO in May 2008 and Veterans Law Judges in July 2011 and March 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran has not raised any deficiency with the hearings.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

Additionally, the Board finds that the RO has substantially complied with the July 2012 and May 2014 remand directives, which included providing the Veteran the opportunity to identity outstanding treatment records, obtaining Social Security Administration (SSA) records and affording the Veteran a VA examination.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).   

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that he has a respiratory disorder, to include COPD, that is related to his exposure to herbicides during his military service.  Also, the Veteran contends that his respiratory disorder is secondary to his service-connected coronary artery disease and diabetes mellitus.  See July 2011 Board hearing; see also March 2012 Board hearing.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303 (a) (2015).

If a veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early-onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers; and soft-tissue sarcoma.

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the evidence of record, the Veteran has presently existing respiratory disorder, which is currently diagnosed as COPD as evidenced by the March 2015 VA examination.  

Additionally, the Veteran's DD-214 shows that the he served in Vietnam from July 1968 to July 1969.  As such, in-service exposure to herbicides is conceded.  See 38 C.F.R. §§ 3.307, 3.309; see also Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  However, COPD is not a listed disability under 38 C.F.R. § 3.309 (e).  Thus, service connection is not warranted on a presumptive basis for herbicide exposure.  

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Additionally, the Veteran was granted service connection for diabetes mellitus in May 2007 and for coronary artery disease in November 2011.  Therefore, the claim turns on whether the Veteran's COPD is directly related to his military service or secondary to his service-connected coronary artery disease or diabetes mellitus.  

In this regards, the Veteran's February 1968 enlistment report of medical history shows that the Veteran denied asthma, shortness of breath, pain or pressure in the chest and chronic cough.  The Veteran did report mumps, frequent or severe headaches, severe tooth or gum trouble, and cramps in his legs.  The Veteran's February 1968 enlistment report of medical examination shows that the Veteran's lungs and chest were noted as normal and a chest x-ray was noted as essentially negative.  The Veteran's service treatment records are silent of any complaints, treatment or diagnosis of a respiratory condition.  A September 1969 routine chest film revealed that the Veteran had no active disease.  During his military service, the Veteran was treated for a spermatocele and tinea corporis.  The Veteran's February 1970 report of medical history shows that the Veteran denied asthma, shortness of breath, pain or pressure in the chest, and a chronic cough.  The Veteran did report mumps, severe tooth and gum trouble and high or low blood pressure.  The Veteran's February 1970 separation report of medical examination shows that the Veteran's lungs and chest were noted as normal and a chest x-ray was noted as negative.  

A May 1992 private treatment record shows that the Veteran was noted as a chronic cigarette smoker.  

Another May 1992 private treatment record shows that the Veteran was noted as smoking one and a half packs of cigarettes per day.  

A September 1994 private treatment record shows that the Veteran was noted as a long term cigarette smoker.  

A January 1995 private treatment record noted that the Veteran was a smoker for 30 years.  

A July 1995 private treatment record noted that the Veteran had not resumed cigarette smoking.  

An April 1997 private treatment record shows that the Veteran was not smoking.  

A May 2006 private treatment record shows that the Veteran reported that he smoked half a pack of cigarettes a day.  

In a September 2006 private statement, a physician noted that the Veteran was diagnosed with COPD, shortness of breath and coronary artery disease.  The doctor concluded that the conditions were related to his military service, specifically the Veteran's exposure to Agent Orange from 1968 to 1969.  

A September 2006 VA treatment record noted that the Veteran had been smoking for approximately 50 years.  

Another September 2006 VA treatment record noted that the Veteran quit smoking in May 2006.  

In a November 2006 private statement, a physician noted that the Veteran had an acute myocardial infarction in 1980.  The physician noted that in 1992 he had a second heart attack with quadruple bypass and additional myocardial infarctions in 1994, 1997 and in 2006.  The physician noted that the Veteran was diagnosed with chronic obstructive pulmonary disease and diabetes in 2006.  The physician stated that due to the Veteran's multiple pulmonary problems he has also been diagnosed with COPD and diabetes in 2006.  The physician concluded that the Veteran's conditions were related to his exposure to Agent Orange.  

At the May 2008 DRO hearing the Veteran asserted that his lung problems were related to service.  He reported that his lung problems began seven to eight years prior.  The Veteran's wife testified that the Veteran has always had trouble with breathing.  The Veteran reported that his breathing problem worsened in 1997.  

At the March 2012 Board hearing, in response to whether he experienced shortness of breath the Veteran responded "yeah I'm sure I did because we - our base was right next to a jungle and well I seen a lot of Agent Orange sprayed out too, but that's been so long ago I can't hardly remember".

The Veteran was afforded a VA examination in March 2015.  The examiner concluded that it was less likely than not that the Veteran's COPD was caused by the Veteran's military history.  The examiner explained that the Veteran had an extensive history of smoking over many years.  The examiner noted that Agent Orange was not recognized by the VA as a cause for COPD.  The examiner explained that the Veteran's COPD did not begin during his two years of military service and was not related to Agent Orange.  The examiner also concluded that it was less likely than not that coronary artery disease caused the Veteran's COPD.  The examiner explained that coronary artery disease is not a cause of COPD.  The examiner concluded the Veteran's long history of smoking was more likely than not the cause of his COPD.  The examiner also concluded that the Veteran's coronary artery disease less like than not aggravated the Veteran's COPD.  The examiner explained that coronary artery disease would not, in and of itself, cause a worsening or aggravation beyond the normal course of COPD.  The examiner also concluded that diabetes mellitus is not recognized as a cause of COPD and therefore was not the cause of the Veteran's COPD.  The examiner also concluded that the Veteran's diabetes did not cause the Veteran's COPD to progress beyond its usual rate of progression.  

Based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran's COPD is in any way related to his military service or his service connected coronary artery disease and diabetes mellitus.  

In this regards, the Board finds the March 2015 VA examination to be higher probative to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board acknowledges that the March 2015 VA examiner noted that Agent Orange was not recognized by the VA as a cause for COPD.  In Polovick v. Shinseki, the Court recognized that to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.  23 Vet. App. 48, 55 (2009).  The Court maintained that this is contrary to the recognition in Stefl that "[t]he existence of presumptive service connection for a condition based on exposure to Agent Orange presupposes that it is possible for medical evidence to prove such a link before the National Academy of Sciences recognizes a positive association."  Polovick, Vet. App. at 55 (quoting Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007)).  However, the Court also noted that a medical professional's opinion cannot be rejected simply because the opinion is based in part on statistical analysis.  Rather, it is the total analysis provided by the medical profession that that must be weighed and considered by the Board.  Id.  at 54.  

The Board finds that in this case the total analysis provided by the March 2015 VA examiner sufficiently addresses whether the Veteran's currently diagnosed COPD is related to his military service.  That is, the Board finds that the VA examiner relied on more than the absence of COPD on the VA's herbicides presumption list in reaching his conclusions.  In this case, the examiner also relied on the Veteran extensive history of smoking over many years and that the Veteran's COPD did not manifest during his two years of military service, both of which the Board finds are supported by the evidence of record.  

First, the Board finds that the evidence of record supports the examiner's conclusions regarding the Veteran's history of smoking.  Here, the Veteran's private and VA treatment records reflect that the Veteran had a decade's long history of cigarette smoking.  

In regards to the conclusion that the Veteran's COPD did not manifest during military service, the Board notes that in order for the Veteran's service treatment records to be used as evidence against the Veteran's claim, the Board must determine both (1) the service treatment records appear to be complete, at least in relevant part, and (2) that the injury, disease, or related symptoms at issue would ordinarily have been recorded had they occurred.  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, as opposed to cases in which there is evidence that is relevant either because it speaks directly to the issue or allows a reasonable inference to be drawn by the Board as factfinder).

With respect to the first Kahana component, the Board notes that the claims file contains examination reports and medical history records from the Veteran's entrance into and separation from service, as well as records of his medical treatment throughout service.  There is no indication that any portion of the Veteran's service treatment records has not been associated with the claims file.  The Board therefore finds that the Veteran's complete service treatment records are of record.

With respect to the second Kahana component, the Board finds that a respiratory condition is the type of disease for which the Veteran would have sought treatment, had it occurred.  The Board notes that an absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Here, the Veteran specifically denied asthma, shortness of breath, pain or pressure in the chest and a chronic cough both on entrance and separation.  Additionally, the Veteran's separation examination report reflects that the Veteran was examined and his lungs and chest were found to be clinically normal at separation.  Furthermore, at separation the Veteran did report mumps, severe tooth and gum trouble and high or low blood pressure.  The Board thus finds that this evidence speaks directly to the issue and allows a reasonable inference to be drawn that had the Veteran been suffering from a respiratory condition during service, he would have reported such to military medical professionals instead of expressly denying such symptoms while reporting symptoms related to other medical conditions.  

The Board further notes that the Veteran's express denial of relevant symptoms, at the very least, shows that he was not having any respiratory problems at the time of his separation examination.  These assertions of the Veteran at the time of his separation from service are express denials of respiratory problems at the time of separation and refute any subsequent contention from the Veteran that he had experienced continuous respiratory symptomatology since service.  Therefore, the Board finds that the silence of complaints or treatment in the Veteran's service treatment records serves as affirmative evidence that such complaints or treatment did not, in fact, occur.

In regards to the Veteran's reports that he "must have" suffered from shortness of breath during his military service.  The Board notes that the Veteran, as a layperson, is competent to his symptoms during service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges that the Veteran implied that he was not positive as to this testimony as his military service was many years prior.  Nonetheless, these statements appear to be inaccurate recollections of past events, which are much less reliable than the in-service descriptions of his medical condition at that time. In reaching its conclusion, the Board is not asserting that the Veteran is lying.  Rather, the Board has determined that such statements are inaccurate recollections of a history that occurred approximately four decades earlier, when compared against the service treatment and are thus unreliable and entitled to no probative value.  

As the Veteran's service treatment records are complete and it is a reasonable inference that symptoms of a respiratory condition would have been recorded had they occurred, the Board finds that the evidence or record supports the VA examiner's conclusions that the Veteran's COPD did not manifest during his military service.  The Board thus finds that the VA examiner properly relied on the Veteran's service treatment records, and not his current recollections, in concluding that the Veteran's COPD is not directly related to service.  

The Board also finds that the March 2015 VA opinion was provided by a VA physician who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The examiner also fully addressed both direct and secondary service connection.  

The Board acknowledges the September 2006 and November 2006 private statements concerning the etiology of the Veteran's COPD.  However, the Board finds that the statements are speculative in nature as the physicians failed to provide rationales for their conclusions.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  The physicians also failed to reconcile the Veteran's affirmative denial of respiratory problems in during service with their conclusions.  

The Board also acknowledges the Veteran's assertions regarding the etiology of his COPD.  The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, determining the nature and etiology of COPD, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran is competent to report his symptoms, any opinion regarding the etiology of his COPD requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  The question of causation and aggravation of COPD involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  In a case such as this, expert testimony is necessary to establish causation.  As such, the Board assigns no probative value to the Veteran's assertions.

The Board has also considered the Veteran's wife's assertions that the Veteran has "always" had problems breathing.  However, the Board assigns these assertions no probative value in determining entitlement to service connection as the Veteran's more contemporaneous service treatment records are absent of any notations of a respiratory problem and the Veteran specifically denied symptoms of a respiratory problem at separation from service.  Additionally, the highly probative March 2015 VA examination ultimately concluded that the Veteran's extensive history of smoking caused his COPD.  As such, the Board finds the Veteran's service treatment records and the March 2015 VA examination to be more probative in determining the etiology of the Veteran's COPD.  

The Veteran is also not entitled to presumptive service connection or service connection based on continuity of symptomatology because he does not have a current chronic disease as defined by VA regulations. The Board notes that the Veteran's COPD is not considered a chronic disease under the statute.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 (a), 3.309(a); see Walker, supra.  

Finally, while the evidence or record illustrates that the Veteran's tobacco use predates service and the Veteran has not alleged that his COPD is due to tobacco use while in service; the Board nonetheless notes that for claims filed after June 9, 1998, regulations bar an award of service connection for a disability arising long after service based upon a finding that such disability was caused by tobacco use during service.  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.303 (2015).  Any such claim by the Veteran must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit).  The Board also notes that the exceptions to this bar listed under 38 C.F.R. § 3.300 do not apply in this case.  Here, as explained above, the evidence of record is against a finding that the Veteran's COPD manifested during service or during an applicable presumptive period specified under 38 U.S.C.A. §§ 1112, 1116.  See 38 U.S.C.A. § 1103 (b); 38 C.F.R. § 3.300.  Furthermore, while the Veteran is service-connected for coronary artery disease, the basis for the award of service connection was based on herbicide exposure, not on aggravation.  

Therefore, the Board finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a respiratory disorder (claimed as a pulmonary disorder), to include COPD, is denied.  




                                                                               
    WAYNE M. BRAEUER                                             MICHAEL A. HERMAN
       Veterans Law Judge                                                     Veterans Law Judge 
  Board of Veterans' Appeals                                          Board of Veterans' Appeals 




___________________________
DEBORAH W. SINGLETON
Veterans Law Judge
 Board of Veterans' Appeals

Department of Veterans Affairs


